Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 1 of 12 PAGEID #: 109




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DERRICK SWEETING,                                     Case No. 1:20-cv-251
     Plaintiff,
                                                      Black, J.
       vs                                             Litkovitz, M.J.

WARDEN RICHARD ERDOS,                                 ORDER AND REPORT
    Defendant.                                        AND RECOMMENDATION


       Plaintiff, a prisoner at the Southern Ohio Correctional Facility (SOCF), initiated this

action by filing a motion for production of documents. (Doc. 1). Plaintiff’s filing included a

request to produce documents, a declaration, and interrogatories. Because no complaint, filing

fee, motion for leave to proceed in forma pauperis, summons forms, or service copies were

submitted with plaintiff’s filing, the undersigned issued a Deficiency Order. (Doc. 2). Plaintiff

was ordered to pay the full filing fee or submit to the Court an in forma pauperis application and

certified copy of plaintiff’s prison trust fund account statement (or institutional equivalent)

within thirty days. Plaintiff was further ordered to submit a complaint form with a service copy

of the complaint, a summons form, and a United States Marshal form for each named defendant

within thirty days. Plaintiff has now complied with the Deficiency Order. Accordingly, the

Court’s May 18, 2020 Report and Recommendation to dismiss the action for want of prosecution

(Doc. 9) is hereby WITHDRAWN. The Court has entered a separate Order granting plaintiff

permission to proceed in forma pauperis in this action.

       This matter is now before the Court for a sua sponte review of the complaint (Doc. 15) to

determine whether the complaint or any portion of it should be dismissed because it is frivolous,

malicious, fails to state a claim upon which relief may be granted or seeks monetary relief from a

defendant who is immune from such relief. See Prison Litigation Reform Act of 1995 § 804, 28
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 2 of 12 PAGEID #: 110




U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

I.     Screening of Complaint

       A.      Legal Standard

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton

v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)).

To prevent such abusive litigation, Congress has authorized federal courts to dismiss an in

forma pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see

also 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1). A complaint may be dismissed as

frivolous when the plaintiff cannot make any claim with a rational or arguable basis in fact or

law. Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d

1196, 1198 (6th Cir. 1990). An action has no arguable legal basis when the defendant is

immune from suit or when plaintiff claims a violation of a legal interest which clearly does not

exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis when the allegations

are delusional or rise to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at

32; Lawler, 898 F.2d at 1199. The Court need not accept as true factual allegations that are

“fantastic or delusional” in reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d

468, 471 (6th Cir. 2010) (quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii) and 1915A(b)(1).

A complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent


                                                 2
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 3 of 12 PAGEID #: 111




standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token,

however, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at

470-71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or

“a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . .

. claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       B.         Plaintiff’s Complaint

       Plaintiff names SOCF Warden Ronald Erdos 1 as the sole defendant in this action.


       1
           The complaint inadvertently misstates the defendant’s name as Richard Erdos.

                                                         3
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 4 of 12 PAGEID #: 112




Plaintiff’s claims, however, arise out of alleged events involving plaintiff and SOCF Officer

Welch Wes.

       Plaintiff alleges that Officer Wes wrote plaintiff up on a disciplinary ticket on August 23,

2019. Plaintiff alleges that a video shows Wes spraying mace into plaintiff’s cell and that a use-

of-force investigation conducted by Warden Erdos failed to yield any evidence of wrongdoing by

plaintiff. Plaintiff further alleges that despite the absence of evidence, Warden Erdos continued

plaintiff’s placement in ERH [Extended Restrictive Housing] for twelve months and refused to

discipline or retrain Wes. Plaintiff asserts that as a result he was caused to serve “a longer

sentence” and was unable “to visit the law library, get food or clothes boxes or JP5players.”

(Doc. 15, at PageID 85).

       Plaintiff further alleges that his legal transcripts, legal work, and state clothes have been

damaged by mold. (Doc. 15, at PageID 86).

       For relief, plaintiff seeks monetary damages. (Doc. 15, at PageID 88).

       C.      Analysis

       Based on the above allegations, plaintiff brings claims against Warden Erdos under the

Eighth and Fourteenth Amendments and for negligence. (Doc. 15, at PageID 85). For the

reasons below, the complaint is subject to dismissal.

       As an initial matter, plaintiff’s claims against Warden Erdos in an official capacity must

be dismissed to the extent that plaintiff seeks monetary damages. Absent an express waiver, a

state is immune from damage suits under the Eleventh Amendment. P.R. Aqueduct & Sewer

Auth. v. Metcalf & Eddy, 506 U.S. 139, 144 (1993); Edelman v. Jordan, 415 U.S. 651, 673

(1974). The State of Ohio has not constitutionally nor statutorily waived its Eleventh


                                                 4
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 5 of 12 PAGEID #: 113




Amendment immunity in the federal courts. See Johns v. Supreme Court of Ohio, 753 F.2d 524,

527 (6th Cir. 1985); State of Ohio v. Madeline Marie Nursing Homes, 694 F.2d 449, 460-62 (6th

Cir. 1982). The Eleventh Amendment bar extends to actions where the state is not a named

party, but where the action is essentially one for the recovery of money from the state.

Edelman, 415 U.S. at 663; Ford Motor Company v. Dep’t of Treasury, 323 U.S. 459, 464 (1945).

A suit against defendants in their official capacities would, in reality, be a way of pleading the

action against the entity of which defendants are agents. Monell v. Dep’t of Social Servs., 436

U.S. 658, 690 (1978). Thus, actions against state officials in their official capacities are

included in this bar. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 70-71 (1989); Scheuer

v. Rhodes, 416 U.S. 232 (1974). See also Colvin v. Caruso, 605 F.3d 282, 289 (6th Cir. 2010)

(citing Cady v. Arenac Co., 574 F.3d 334, 344 (6th Cir. 2009)) (“[A]n official-capacity suit

against a state official is deemed to be a suit against the state and is thus barred by the Eleventh

Amendment, absent a waiver.” (citation and ellipsis omitted)). Therefore, Warden Erdos is

immune from suit in his official capacity to the extent that plaintiff seeks monetary damages.

       Next, plaintiff’s claim that Warden Erdos violated plaintiff’s Fourteenth Amendment

right to due process is subject to dismissal. Plaintiff alleges that Warden Erdos denied plaintiff

due process by not overturning his disciplinary conviction, which plaintiff asserts was false and

unsupported by evidence, and continuing his placement in ERH for twelve months, resulting in

plaintiff “serving a longer sentence” and not being able to “visit the law library, get food or

clothes boxes or JP5 players.” (Doc. 15, at PageID 85).

       As a preliminary matter, erroneous or even fabricated allegations of misconduct by an

inmate, standing alone, do not constitute a deprivation of a constitutional right. See, e.g., Reeves


                                                  5
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 6 of 12 PAGEID #: 114




v. Mohr, No. 4:11cv2062, 2012 WL 275166, at *2 (N.D. Ohio Jan. 31, 2012) (holding that the

prisoner failed to state a claim upon which relief may be granted to the extent that he claimed he

had “a constitutional right to be free from false accusations”); see also Jackson v. Hamlin, 61 F.

App’x 131, 132 (6th Cir. 2003) (“[A] prisoner has no constitutional right to be free from false

accusations of misconduct.”).

        Although a constitutional violation may occur if, as a result of an accusation, the plaintiff

was deprived of a constitutionally protected liberty interest, Sandin v. Conner, 515 U.S. 472,

485-86 (1995), courts in this district have found that assignment to ERH does not implicate a due

process liberty interest. See Cook v. Davis, No. 1:19-CV-624, 2019 WL 4564741, at *4 (S.D.

Ohio Sept. 20, 2019) (Report & Recommendation) (finding the plaintiff’s retention in ERH for

twelve months did not implicate the Due Process Clause), adopted, 2020 WL 3057845 (S. D.

Ohio June 9, 2020); Wheeler v. Pickaway Corr. Inst., No. 2:19-CV-3512, 2019 WL 4744781, at

*4 (S.D. Ohio Sept. 30, 2019); Hairston v. Smith, No. 2:18-CV-826, 2018 WL 4599905, at *4

(S.D. Ohio Sept. 25, 2018) (Report & Recommendation), adopted, 2018 WL 5268747 (S.D.

Ohio Oct. 23, 2018). Thus, plaintiff’s placement in ERH does not support a claim for the denial

of a constitutional right.

        Nor do plaintiff’s conclusory allegations regarding his access to “food or clothes boxes or

JP5 players.” (Doc. 15, at PageID 85). Conclusory allegations of unconstitutional conduct

without specific factual allegations fail to state a claim under § 1983. See Iqbal, 556 U.S. at

678–69; Twombly, 550 U.S. at 555. Given their conclusory nature, these allegations also fail to

state a claim under the Eighth Amendment. See id.




                                                  6
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 7 of 12 PAGEID #: 115




       Notably, plaintiff does allege that his disciplinary conviction resulted in his receiving a

“longer sentence.” (Doc. 15, at PageID 85). It is unclear from the complaint, however,

whether plaintiff is complaining about serving a longer ERH sentence or whether he claims that

his prison sentence was extended as a result of his disciplinary conviction. As set forth, above,

the continuation of plaintiff’s stay in ERH for twelve months is insufficient to support a due

process claim. See, e.g., Cook, 2019 WL 4564741, at *4. However, even assuming, arguendo,

that plaintiff alleges that his disciplinary conviction had the effect of lengthening his stay in

prison, such a claim is still subject to dismissal. A liberty interest may be created on behalf of

an inmate where the state’s action “will inevitably affect the duration of his sentence.” Sandin,

515 U.S. at 487. Nevertheless, “[w]hen a state prisoner seeks damages in a § 1983 suit, the

district court must consider whether a judgment in favor of the plaintiff would necessarily imply

the invalidity of his conviction or sentence; if it would, the complaint must be dismissed unless

the plaintiff can demonstrate that the conviction or sentence has already been invalidated.”

Heck v. Humphrey, 512 U.S. 477, 487 (1994). The Supreme Court has applied Heck to prison

disciplinary convictions that affect the fact or duration of a prisoner’s underlying sentence. See

Muhammad v. Close, 540 U.S. 749, 751-52 (2004) (per curiam). See also Wilkinson v. Dotson,

544 U.S. 74, 81-82 (2005). Because plaintiff has given no indication that the challenged

disciplinary conviction was overturned prior to filing the instant action, a claim that he has been

subjected to wrongful disciplinary action that lengthened his sentence is subject to the Heck bar.

       Further, although prisoners have a First and Fourteenth Amendment right of access to the

courts, see Lewis v. Casey, 518 U.S. 343, 351–54 (1996), plaintiff must allege more than that he

is being denied access to the law library to state a constitutional claim. To state a claim that a


                                                  7
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 8 of 12 PAGEID #: 116




state actor has violated that right, a plaintiff must allege an “actual injury” and official conduct

that is more than mere negligence. See Harbin-Bey v. Rutter, 420 F.3d 571, 578 (6th Cir. 2005);

Gibbs v. Hopkins, 10 F.3d 373, 379 (6th Cir. 1993). “Actual injury” can be demonstrated by

“the late filing of a court document or the dismissal of an otherwise meritorious claim.” Pilgrim

v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). In addition, the underlying action cannot be

frivolous. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405–06 (6th Cir.

1999) (“By explicitly requiring that plaintiffs show actual prejudice to non-frivolous claims,

Lewis did in fact change the ‘actual injury’ requirement as it had previously been applied in this

circuit.”). Thus, “the underlying cause of action . . . is an element that must be described in the

complaint, just as much as allegations must describe the official acts frustrating the litigation.”

Christopher v. Harbury, 536 U.S. 403, 415 (2002) (citing Lewis, 518 U.S. at 353, n.3). “Like

any other element of an access claim, the underlying cause of action and its lost remedy must be

addressed by allegations in the complaint sufficient to give fair notice to a defendant.” Id. at

416. Accordingly, in drafting a complaint, a plaintiff must: (1) clearly state the underlying

claim; and (2) include supporting facts that describe “official acts frustrating the litigation” to

show actual injury. Id. at 415. As plaintiff does not identify any underlying claim that was

frustrated by his inability to access the law library, this claim is subject to dismissal.

        Plaintiff also seeks to hold Warden Erdos liable for negligence and for failing to

discipline and train Officer Wes. Mere negligence is insufficient to state a claim of

constitutional dimension under § 1983. See, e.g., Warren v. Doe, 28 F. App’x 463, 464 (6th Cir.

2002) (citing Ritchie v. Wickstrom, 938 F.2d 689, 692 (6th Cir. 1991)). Moreover, plaintiff has

not alleged any facts suggesting that Warden Erdos directly participated in or encouraged the


                                                   8
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 9 of 12 PAGEID #: 117




underlying use-of-force incident. “A supervisory official’s failure to supervise, control or train

the offending individual is not actionable unless the supervisor either encouraged the specific

incident of misconduct or in some other way directly participated in it.” Peatross v. City of

Memphis, 818 F.3d 233, 242 (6th Cir. 2016). Plaintiff may not hold Warden Erdos liable

because he holds a supervisory position. See Iqbal, 556 U.S. at 676; Monell v. Dep’t of Social

Servs., 436 U.S. 658 (1978); Hill v. Marshall, 962 F.2d 1209, 1213 (6th Cir. 1992).

Accordingly, plaintiff’s negligence, failure-to-discipline, and failure-to-train claims are subject to

dismissal.

       Finally, to the extent that plaintiff seeks relief with respect to the destruction of his

property, his allegations are insufficient to state an actionable § 1983 claim. In order to assert

such a claim, plaintiff must first “plead . . . that state remedies for redressing the wrong are

inadequate.” Vicory v. Walton, 721 F.2d 1062, 1066 (6th Cir. 1983). See also Hudson v.

Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 543-44 (1981), rev’d on

other grounds, Daniels v. Williams, 474 U.S. 327, 330-31 (1986). “If satisfactory state

procedures are provided in a procedural due process case, then no constitutional deprivation has

occurred despite the injury.” Jefferson v. Jefferson Cty. Pub. Sch. Sys., 360 F.3d 583, 587-88

(6th Cir. 2004). Accordingly, in order to state a procedural due process claim under § 1983 “the

plaintiff must attack the state’s corrective procedure as well as the substantive wrong.” Meyers

v. City of Cincinnati, 934 F.2d 726, 731 (6th Cir. 1991) (quoting Vicory, 721 F.2d at 1066). A

plaintiff “may not seek relief under Section 1983 without first pleading and proving the

inadequacy of state or administrative processes and remedies to redress [his] due process

violations.” Jefferson, 360 F.3d at 588. Plaintiff has failed to sufficiently plead that the post-


                                                  9
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 10 of 12 PAGEID #: 118




deprivation tort remedies available to him under Ohio law are inadequate to adjudicate his

property-loss claim. See Fox v. Van Oosterum, 176 F.3d 342, 349 (6th Cir. 1999) (citing

Hudson, 468 U.S. at 534-36) (“State tort remedies generally satisfy the postdeprivation process

requirement of the Due Process Clauses.”).

       Accordingly, in sum, to the extent the success of plaintiff’s Fourteenth Amendment due

process claim could affect his release date, that claim should be DISMISSED as Heck-barred

WITHOUT PREJUDICE to refiling should plaintiff show that his disciplinary conviction has

been overturned. See Muhammad, 540 U.S. at 751-52. To the extent plaintiff’s Fourteenth

Amendment due process claim is not Heck-barred, it is RECOMMENDED that the claim, along

with plaintiff’s other federal claims, be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b)(1) because plaintiff has failed to state a claim upon which relief may be granted.

       To the extent plaintiff claims the actions of Warden Erdos violate the state law of Ohio,

the Court should DECLINE TO EXERCISE PENDENT JURISDICTION over such claims

because plaintiff fails to state a viable federal law claim. See 28 U.S.C. § 1367(c)(3). Thus,

plaintiff’s state law claims should be dismissed without prejudice for lack of jurisdiction.

                           IT IS THEREFORE ORDERED THAT:

       In light of plaintiff’s compliance with the Court’s Deficiency Order (Doc. 2), the Court’s

May 18, 2020 Report and Recommendation to dismiss the action for want of prosecution (Doc.

9) is hereby WITHDRAWN.

                       IT IS THEREFORE RECOMMENDED THAT:

       1. To the extent the success of plaintiff’s Fourteenth Amendment due process claim

could affect his release date from prison, that claim be DISMISSED as Heck-barred WITHOUT


                                                 10
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 11 of 12 PAGEID #: 119




PREJUDICE to refiling should plaintiff show that his disciplinary conviction has been

overturned. See Muhammad, 540 U.S. at 751-52.

       2. To the extent plaintiff’s Fourteenth Amendment due process claim is not Heck-

barred, that claim, as well as plaintiff’s other federal claims, be DISMISSED pursuant to

§§ 1915(e)(2)(B) and 1915A(b)(1).

       3. To the extent plaintiff claims the actions of Warden Erdos violate the state law of

Ohio, the Court DECLINE TO EXERCISE PENDENT JURISDICTION over such claims

because plaintiff fails to state a viable federal law claim. See 28 U.S.C. § 1367(c)(3).

       4. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).



Date: 10/8/2020
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge




                                                11
Case: 1:20-cv-00251-TSB-KLL Doc #: 20 Filed: 10/08/20 Page: 12 of 12 PAGEID #: 120




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


DERRICK SWEETING,                                     Case No. 1:20-cv-251
     Plaintiff,
                                                      Black, J.
       vs                                             Litkovitz, M.J.

WARDEN RICHARD ERDOS,
    Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
